In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
            ___________________________

                 No. 02-19-00017-CR
                 No. 02-19-00018-CR
                 No. 02-19-00019-CR
            ___________________________

   CHRISTOPHER LAVELL MCFADDEN, Appellant

                           V.

                THE STATE OF TEXAS


          On Appeal from the 367th District Court
                   Denton County, Texas
Trial Court Nos. F16-2699-367, F16-2700-367, F16-2701-367


          Before Gabriel, Kerr, and Pittman, JJ.
         Memorandum Opinion by Justice Gabriel
                            MEMORANDUM OPINION

       Appellant Christopher Lavell McFadden attempts to appeal from the trial

court’s order denying his motion to stay and to compel production arising from

McFadden’s postconviction writ of habeas corpus. See Tex. Code Crim. Proc. Ann.

art. 11.07. We notified McFadden of our concern that we lack jurisdiction to review

the trial court’s order because it pertains to his postconviction writ. See Tex. R. App.

P. 44.3; Bd. of Pardons & Paroles ex rel. Keene v. Ct. of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995) (per curiam) (orig. proceeding).                  McFadden

responded but did not raise any jurisdictional authority to continue this appeal. We

do not have jurisdiction over McFadden’s attempted appeal, and we dismiss it for

want of jurisdiction. See Tex. R. App. P. 43.2(f).




                                                         /s/ Lee Gabriel
                                                         Lee Gabriel
                                                         Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 14, 2019




                                              2